Exhibit 23.1 Hoffman & Brobst, PLLP Certified Public Accountants CONSENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Juhl Wind, Inc. We consent to the use of our report dated April 22, 2011 relating to the financial statements as of and for the periods ended December 31, 2010 and 2009 of Woodstock Hills, LLC in this Current Report on Form 8-K of Juhl Wind, Inc. /s/ Hoffman & Brobst, PLLP Hoffman & Brobst, PLLP September 8, 2011 903 East College Drive P. O. Box 548 Marshall, MN 56258 www.hoffmanbrobst.com 507 532-5735 FAX 507 537-0696
